June 28, 1917. The opinion of the Court was delivered by
This is the second appeal herein. See 105 S.C. 44,89 S.E. 385. The first question for consideration is whether there was error on the part of his Honor, the Circuit Judge, in refusing to allow the defendant to amend his answer on the ground that the judgment heretofore rendered by this Court is conclusive of all questions relative to the right of the plaintiff to specific performance of the contract. The following appears at the conclusion of the former opinion:
"These conclusions practically dispose of all questions presented by the exceptions.
"Judgment reversed."
The exceptions brought before this Court, every question raised by the pleadings, and every issue then involved was determined. It will be observed that the judgment did not provide that the case should be remanded for further proceedings; *Page 468 
nor is there a single expression indicating that the judgment was not to be final. Our construction of the judgment is, that it was the intention of the Court that it should be conclusive of all questions, involving the right of the plaintiff to specific performance of the contract. InJennings v. Parr, 54 S.C. 109, 32 S.E. 73, the rule is thus stated:
"An examination of the former opinion of this Court will show that none of the defenses allowed by the Circuit Judge were considered by this Court, and the order refusing the petition for a rehearing shows that the * * * Court did not intend to decide all questions involved in the case, and that its judgment was only final upon the questions considered by it. When the Supreme Court does not make a final disposition of the case, but remands it for further proceedings, it then becomes subject to * * * section 194 of the Code, as fully as if there had not been an appeal, except as to those questions upon which this Court has rendered its decision, which, of course, cannot again be put in issue, either by amendment or in any other manner."
Every case is dependent upon the question whether it was the intention of the Supreme Court that its judgment should be conclusive, not only as to all rights then involved, but as to those that the parties thereafter might attempt to assert. The exceptions raising this question are overruled.
While this defendant cannot amend his answer, so as to interpose other defenses, involving the right of the plaintiff to specific performance of the contract, he is, however, not precluded from appealing from so much of the decree of the Circuit Court as is administrative in its nature or inconsistent with those rights that have already been adjudicated by this Court. The exceptions we will proceed to consider are of that class.
The next question that will be determined is whether there was error in adjudging that the plaintiff was entitled to interest on the amount due by the defendant. *Page 469 
"Before conveyance, and while there is a contract of sale merely, the vendor has the legal estate in the land, and the vendee has the equitable interest; the former being a trustee of the beneficial interest in the land for the latter, the latter being the trustee of the purchase money for the former." Gregorie v. Bulow, 9 S.C. Eq. (Rich. Eq.) Cas. (S.C.) 235; Blackwell v. Ryan, 21 S.C. 112; 1 Pom. Eq. Jur., sec. 368.
The vendee was therefore the equitable owner of the rents and profits of the land, which remained in the possession of the vendor. The plaintiff is therefore estopped from claiming interest. The exception raising this question is sustained.
The next question that will be considered is whether there was error in refusing to allow the defendant a trial by jury, for the purpose of determining the amount of damages for which the defendant is liable under the contract, on the ground that the issue as to the amount of damages is legal in its nature, and on the further ground that as a jury trial would afford the plaintiff an adequate remedy, he cannot invoke the equitable aid of the Court. The plaintiff has the right to bring an action at law to recover damages for breach of the contract; he also had the right to invoke the aid of the Court in the exercise of its chancery powers. He, however, could not resort to both remedies. He elected to pursue the equitable remedy, and thereafter the jurisdiction of equity was exclusive. In a case of specific performance of contract the power of the Court to exercise its equitable jurisdiction is not dependent upon the adequacy of the remedy at law. Hammond v. Foreman,48 S.C. 175, 26 S.E. 212; Gregorie v. Bulow, 9 S.C. Eq. (Rich. Eq.) Cas. (S.C.) 235; Blackwell v. Ryan, 21 S.C. 112. The exceptions raising this question are overruled.
Having reached the conclusion that the amount for which the defendant is liable is not to be determined as if the plaintiff had elected to bring an action at law for damages arising *Page 470 
out of a breach of the contract, the exceptions assigning error based upon the theory that the defendant was deprived of his legal remedies cannot be sustained.
In ordering the sale of the property, his Honor, the Circuit Judge, has followed the usual practice in cases of specific performance of contract. There was an appeal by the defendant from the order of his Honor, the Circuit Judge, in settling the case, but the defendant has failed to show that the order was prejudicial to his rights.
Judgment modified in the particular herein before mentioned, as to interest, and in all other respects affirmed.
MR. JUSTICE FRASER did not participate in the consideration of this case.